Title: To James Madison from Robert Taylor, 31 August 1812
From: Taylor, Robert
To: Madison, James


Dear Sir
Orange. August 31st. 1812.
When I saw Genl. Moses Green last he requested me to write you and inform you that if there was a vacancy of a regimental command in the Army it would give him great pleasure to fill it if he could be thought worthy of it. He would sooner have made known his wishes had he known that there certainly would have been war, but holding the office of adjutant-general in the State, which yeilds some emolument he did not like to part with it unless for active service. With respect to General Green’s qualifications for such a command I expect you are as well acquainted as myself. He is the son of the late Colo. John Green of Culpeper with whose character if not person you were well acquainted and I believe that none of that firmness & martial spirit which characterized the father have been lost upon the son. I find an universal opinion amongst his acquaintance that he would make an excellent officer and that the appointment of him would meet with general approbation. I owe to him an apology for not having made this communication sooner as a fortnight has now elapsed since I saw him, but the delay has arisen from the expectation of your return to this county when this communication might have been personally made. I am yr respectfully
Robert Taylor
